Citation Nr: 0912863	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-12 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for a heart condition, 
to include as secondary to type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.

In April 2006, the Veteran withdrew his request for a 
personal hearing.

For reasons explained below, this case is REMANDED to the 
ROIC via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claims.

In a March 2005 statement, the Veteran stated that he was a 
ship serviceman aboard the riverboat USS Abnaki.  His DD Form 
214 reflects that he was a barber.  The Veteran contended 
that his duties required him to spend his time on the rivers 
in Vietnam, as his unit would rescue other boats when they 
were hit.  He also alleged that he spent lots of time on 
land, and was on and off the boat in Vietnam from February 1, 
1971 through December 1972.  He further stated that his ship 
went up the river from South Vietnam to the DaNang Harbor to 
provide tows, stayed overnight in DaNang Harbor, and then 
waited for orders to go back to the port of Vung Tau in South 
Vietnam.  A request to the National Personnel Records Center 
(NPRC) indicated that the Veteran's personnel record did not 
contain enough information to make a definitive statement 
regarding in-country service in Vietnam.

The Veteran submitted an internet article on the history of 
the USS Abnaki from 1942 to 1978.  It was noted that Abnaki 
voyaged to Vung Tau, South Vietnam in late May 1971 to 
deliver a tow, but departed the port the same day.  It was 
noted that the "Vietnam conflict does not appear to have 
played a major role in her 1971 deployment since she made 
only a few brief stops there-mostly at Vung Tau."  It was 
further noted that the Abnaki returned to Vietnam on October 
7, 1972 to deliver a floating crane, then stayed in the 
DaNang harbor during the day to provide salvage services and 
put to sea each night because of the threat posed by sapper 
swimmers.  The Abnaki concluded that assignment on October 
20, 1972.  

The Veteran provided no information concerning the dates he 
went ashore or the reason for any visits.  He indicated that 
he went on land many times during the period from February 
1971 to December 1972 even though his ship did not visit 
Vietnam waters until May 1971.  Similarly, he did not provide 
specific information concerning when his ship entered the 
riverways to provide towing services.  The Veteran should be 
asked to provide specific information concerning the dates 
his ship entered inland rivers, as well as the dates and 
reasons for his visits on land in Vietnam.

However, NPRC provided specific dates as to when the ship was 
in the official waters of Vietnam, and the Board is of the 
opinion that sufficient information has been provided to 
attempt to verify whether the USS Abnaki entered inland 
rivers during her time in Vietnam.  If verification of the 
Abnaki's presence on inland rivers cannot be readily 
verified, ship histories for the periods listed below should 
be obtained and associated with the claims file.

In this regard, the USS Abnaki  was in the official waters of 
Vietnam from May 21, 1971 to May 24, 1971; from June 24, 1971 
to June 28, 1971; on July 20, 1971; from July 30, 1971 to 
July 31, 1971; from August 3, 1971 to August 5, 1971; from 
August 15, 1971 to August 17, 1971; from October 5, 1972 to 
October 29, 1972; from November 23, 1972 to December 2, 1972; 
and from December 20, 1972 to December 31, 1972.

In addition, the Veteran claims service connection for a 
heart condition.  His service medical records reflect no 
diagnosis of heart disease.  The January 1973 discharge 
examination report reflects that the Veteran's heart was 
evaluated as normal at that time.  As the outcome of the 
claim for service connection for diabetes could impact the 
issue of service connection for a heart condition on a 
secondary basis, this issue is remanded as well.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

As a final matter, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  In 
addition, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the Veteran was not provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection on a secondary 
basis, nor was he provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claim on appeal.  Thus, on remand, the 
ROIC/AMC should provide corrective notice.

Accordingly, the case is REMANDED for the following actions:

1.  Please send the Veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that addresses his claim for 
secondary service connection and 
advises him that a disability rating 
and effective date will be assigned if 
service connection is awarded, to 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Ask the Veteran to provide specific 
information concerning the dates and 
places the USS Abnaki entered inland 
rivers, as well as the dates and 
reasons for his visits on land in 
Vietnam.

3.  Attempt to verify the presence of 
the USS Abnaki  in inland rivers during 
May 21, 1971 to May 24, 1971; from June 
24, 1971 to June 28, 1971; on July 20, 
1971; from July 30, 1971 to July 31, 
1971; from August 3, 1971 to August 5, 
1971; from August 15, 1971 to August 
17, 1971; from October 5, 1972 to 
October 29, 1972; from November 23, 
1972 to December 2, 1972; and from 
December 20, 1972 to December 31, 1972.  
If verification of the Abnaki's 
presence on an inland river at any 
point during the above dates cannot be 
readily verified, ship logs for the 
periods listed above should be obtained 
and associated with the claims file.

4.  Obtain VA treatment records dating 
since May 2005 from the VA healthcare 
systems in Wilkes-Barre, Pennsylvania 
and Sayre, Pennsylvania.

5.  If and only if, service connection 
for diabetes mellitus is established 
following the above development, then the 
Veteran should be scheduled for a VA 
cardiovascular examination to determine 
whether his heart disease is caused by or 
permanently worsened beyond normal 
progress by the diabetes.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.

6.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefits sought on 
appeal remain denied, then the Veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and be given the opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





